Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is response to the communication filed on October 25, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-18 (re-numbered as 1-18) are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick E. Caldwell, Esq. (Reg. # 44,580) on January 28, 2022.

This listing of claims will replace only claims 1 and 18 of all prior versions, and listings, of claims in the Application: 

1. (Currently Amended) A system for tagging a resource, the system comprising: 
a tag director component for creating a matched tag by associating a user identified tag with a tagging criterion that is based on data other than the tag, wherein the matched tag is identified by locating a definition in a dictionary based criterion information, wherein the definition is valid according to a schema associated with the dictionary; 
a criterion match component for automatically determining that the tagging criterion is met based on a threshold condition for each resource in a plurality of resources by accessing metadata associated with the plurality of resources in response to accessing at least one resource in the plurality of resources, wherein the tagging criterion is met based on performing a search operation and receiving a result identifying a set of matching resources; 
a tagging component for automatically tagging each resource in the plurality of resources with the tag that identifies each resource in the plurality of resources and the matched tag, in response to the determining, wherein tagging information is received while the resource being tagged is presented to the user; 
a tagging director component locate tag is identified by a first matched tag that identifies a first tagging criterion and a second matched tag that identifies a second tagging criterion; and 
a tag handler component for automatically sending presentation information to present, via an output device, a tag user interface element, that represents the tag, as a target for a user input to initiate an operation that identifies a resource in the plurality of resources, wherein the tag handler invokes a resource access component to locate a second resource tagged with the tag; and 
a processor, wherein at least one of the tag director component, the criterion match component, the tagging component, and the tag handler component includes an instruction that is executed by the processor during operation of the system; 
wherein determining that the tagging criterion is met for each resource in the plurality of resources includes: 
detecting a change to an attribute associated with each resource in the plurality of resources; and 
automatically determining the tagging criterion is met in response to detecting the change, for each resource of the plurality of resources.

18. (Currently amended) A non-transitory computer readable medium embodying a computer program, executable by a machine, for tagging a resource, the computer program comprising executable instructions for: 
creating a matched tag by associating a user identified tag with a tagging criterion that is based on data other than the tag, wherein the matched tag is identified by locating a definition in a dictionary based criterion information, wherein the definition is valid according to a schema associated with the dictionary; 
automatically determining that the tagging criterion is met based on a threshold condition for each resource in a plurality of resources by accessing metadata associated with the plurality of resources in response to accessing at least one resource in the plurality of resources, wherein the tagging criterion is met based on performing a search operation and receiving a result identifying a set of matching resources; 
automatically tagging each resource in the plurality of resources with the tag that identifies each resource in the plurality of resources and the matched tag, in response to the determining, wherein tagging information is received while the resource being tagged is presented to the user; 
automatically locating tag is identified by a first matched tag that identifies a first tagging criterion and a second matched tag that identifies a second tagging criterion; and 
automatically sending presentation information to present, via an output device, a tag user interface element, that represents the tag, as a target for a user input to initiate an operation that identifies a resource in the plurality of resources, wherein the tag handler invokes a resource access component to locate a second resource tagged with the tag; 
wherein determining that the tagging criterion is met for each resource-in the plurality of resources includes:
detecting a change to an attribute associated with each resource in the plurality of resources; and 
automatically determining the tagging criterion is met in response to detecting the change, for each resource of the plurality of resources.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 18. Particularly the prior art of record fails to teach creating a matched tag by associating a user identified tag with a tagging criterion that is based on data other than the tag, wherein the matched tag is identified by locating a definition in a dictionary based criterion information, wherein the definition is valid according to a schema associated with the dictionary; automatically determining that the tagging criterion is met based on a threshold condition for each resource in a plurality of resources by accessing metadata associated with the plurality of resources in response to accessing at least one resource in the plurality of resources, wherein the tagging criterion is met based on performing a search operation and receiving a result identifying a set of matching resources; automatically tagging each resource in the plurality of resources with the tag that identifies each resource in the plurality of resources and the matched tag, in response to the determining, wherein tagging information is received while the resource being tagged is presented to the user; locating tag is identified by a first matched tag that identifies a first tagging criterion and a second matched tag that identifies a second tagging criterion; and a tag handler component for automatically sending presentation information to present, via an output device, a tag user interface element, that represents the tag, as a target for a user input to initiate an operation that identifies a resource in the plurality of resources, wherein the tag handler invokes a resource access component to locate a second resource tagged with the tag; and detecting a change to an attribute associated with each resource in the plurality of resources; and automatically determining the tagging criterion is met in response to detecting the change, for each resource of the plurality of resources.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-17 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169